Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 4, 1975, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed (see People v Caple, 52 AD2d 1096, mot for lv to app den 39 NY2d 944; People v Richardson, 58 AD2d 1043, mot for lv to app den Sept. 21, 1977). The issues raised on this appeal were substantially the same as those raised on the appeals of appellant’s codefendants in the cases cited above. Mollen, P. J., Hopkins, Suozzi, Shapiro and O’Connor, JJ., concur.